Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 2015-105158270 filed in China on August 20, 2015.   

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 discloses “…and an USB…” but should read “… and a USB…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 recites the limitation “optionally generate the one or more control decisions for the first peripheral USB building device based on the control algorithm;”  This term is optional, but based on the punctuation and the phrase may be an alternative to the previous element or an additional element to the claim language.  Also because the phrase is optional it may or may not be an element; and therefore one having ordinary skill would not know which of the “one or more control decisions” in the final element of claim 4 pertains.  The “one or more control decisions” in the final element may pertain to those in base claim 1, or for the control decision in the ‘optional’ second to last element of claim 4. Examiner’s Note – the claim is objected to (see below) based on the removal of the word “optionally.”  Appropriate action is required. 	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Basterash et al. (U.S. PG Pub. No. 20180150121), herein “Basterash.”


Regarding claim 1,
Basterash teaches a building system of a building, the building system comprising: (Par. 0002: “The present disclosure relates generally to building automation systems, and in particular, to a building automation system controller…”) an embedded computer, the embedded computer (primary controller; Par. 0030: “Primary controller 14 is a microcontroller or a microprocessor-based embedded computing device which includes the necessary logic and software instructions…”) comprising one or more circuits configured to: implement a universal serial bus (USB) host1 (BAS controller 10.  Par. 0029: “Each USB port 20 is operatively associated with a controllable switch 22 that enables or disables power delivery to its respective USB port 20. Controllable switch 22. may include a relay and/or a solid state switching device such as a transistor or MOSFET arranged to selectively allow current to flow between power supply 12 and USB port 20. Controllable switch 22 is opened or closed in accordance with a control signal transmitted from primary controller 14 via control bus 26 to controllable switch 22. Each controllable switch 22 operates independently from the others thereby allowing the plurality of USB ports 20 to be selectively and independently powered-on or powered-off as desired, in any combination. Each USB port 20 is communicatively coupled with primary controller 14 via data bus 28 to enable data transfer between primary controller 14 and any USB device 21 that may be inserted into a corresponding USB port 20. In some embodiments, the one or more controllable switches 22 are included within a USB hub comprising USB ports 20.”  Par. 0030: “Primary controller 14 is a microcontroller or a microprocessor-based embedded computing device which includes the necessary logic and software instructions to perform the primary functions of BAS controller 10, including, but not limited to, receiving sensor data from a range of environmental and system sensors (e.g., temperature, humidity, pressure), communicating with and controlling system devices (compressors, variable air volume devices, chillers, lighting etc.), performing diagnostics, and performing peripheral power management as described herein.” See figure 1.)  and communicate with one or more of peripheral USB building devices (Par. 0006: “…the one or more peripheral devices includes a USB device connected to a USB port of the USB hub.”) via at least one of a USB connection or the USB host; (Par. 0030: “Primary controller 14 is a microcontroller or a microprocessor-based embedded computing device which includes the necessary logic and software instructions to perform the primary functions of BAS controller 10, including, but not limited to, receiving sensor data from a range of environmental and system sensors (e.g., temperature, humidity, pressure), communicating with and controlling system devices (compressors, variable air volume devices, chillers, lighting etc.), performing diagnostics, and performing peripheral power management as described herein.”)  receive building data from at least one of the one or more of peripheral USB building devices; (Par. 0004: “Such USB ports can be used to support many types of peripherals.”  Par. 0030: “…receiving sensor data from a range of environmental and system sensors (e.g., temperature, humidity, pressure), communicating with and controlling system devices (compressors, variable air volume devices, chillers, lighting etc.” Par. 0003: “Building automation system (BAS) controllers are used to coordinate, manage, and automate control of diverse environmental, physical, and electrical building subsystems, particularly HVAC and climate control systems but also including security, lighting, power, and the like. Typical existing BAS controllers are hardwired or use proprietary communication standards or protocols to link various subsystems and provide system-wide user access, monitoring, and control. More recently, BAS controllers have begun to employ open architecture to enable peripherals to be easily added or removed using industry standard interfaces, such as universal serial bus (USB) ports.”)
generate one or more control decisions for the one or more of peripheral USB building devices; and communicate the one or more control decisions to the one or more of peripheral USB building devices via one or more USB connections; and the one or more of peripheral USB building devices, (Par. 0051: “A BAS controller configured to power one or more peripheral devices, comprising a USB hub having a plurality of independently-powerable USB ports…”) wherein the one or more of peripheral USB building devices (Par. 0006: “In some embodiments, the one or more peripheral devices includes a USB device connected to a USB port of the USB hub.” See also Basterash claim 5.) are connected to the USB host via at least one of a direct USB connection to the embedded computer or an indirect USB connection through another one of the one or more of peripheral USB building devices. (Par. 0029: “Each USB port 20 is operatively associated with a controllable switch 22 that enables or disables power delivery to its respective USB port 20. Controllable switch 22. may include a relay and/or a solid state switching device such as a transistor or MOSFET arranged to selectively allow current to flow between power supply 12 and USB port 20. Controllable switch 22 is opened or closed in accordance with a control signal transmitted from primary controller 14 via control bus 26 to controllable switch 22. Each controllable switch 22 operates independently from the others thereby allowing the plurality of USB ports 20 to be selectively and independently powered-on or powered-off as desired, in any combination. Each USB port 20 is communicatively coupled with primary controller 14 via data bus 28 to enable data transfer between primary controller 14 and any USB device 21 that may be inserted into a corresponding USB port 20. In some embodiments, the one or more controllable switches 22 are included within a USB hub comprising USB ports 20.” Par. 0011: “In some embodiments of the BAS controller, then means for removing power from individual ones of the plurality of USB ports includes opening a switch in accordance with a control signal transmitted from the primary controller. In some embodiments, the means for removing power from individual ones of the plurality of USB ports includes a current latch.” Par. 0030: “…receiving sensor data from a range of environmental and system sensors (e.g., temperature, humidity, pressure), communicating with and controlling system devices (compressors, variable air volume devices, chillers, lighting etc.”) 

Regarding claim 8,
Basterash teaches the limitations of claim 1 which claim 8 depends. Basterash also teaches that the one or more of peripheral USB building devices receive USB power from at least one of the embedded computer and an USB power injector and operates based on the USB power.  (Par. 0002: “The present disclosure relates generally to building automation systems, and in particular, to a building automation system controller which selectively distributes power to a set of USB peripherals to ensure overall power consumption is kept within a predefined power budget.” See also Par. 0004 – 0011, 0025, 0031 – 0039, 0051 – 0052, and 0059 – 0065.) 

Regarding claim 9,
Basterash teaches the limitations of claim 1 which claim 9 depends. Basterash also teaches a USB actuator, wherein the USB actuator comprises: an actuator device configured to operate to control an environmental condition of the building; an energy storage device configured to store energy and discharge the energy; and a charging circuit configured to: receive the USB power from the embedded computer and charge the energy storage device based on the USB power; receive a command, via a USB connection, to operate the actuator device from the embedded computer; and operate the actuator device by causing the energy storage device to discharge the energy.  (Par. 0030: “Primary controller 14 is a microcontroller or a microprocessor-based embedded computing device which includes the necessary logic and software instructions to perform the primary functions of BAS controller 10, including, but not limited to, receiving sensor data from a range of environmental and system sensors (e.g., temperature, humidity, pressure), communicating with and controlling system devices (compressors, variable air volume devices, chillers, lighting etc.), performing diagnostics, and performing peripheral power management as described herein. Example BAS systems and controllers of the type referred to herein are discussed in detail in U.S. Pat. No. 8,050,801, filed Aug. 22, 2005, issued Nov. 1, 2011, and entitled “Dynamically Extensible and Automatically Configurable Building Automation System and Architecture.” See also Par. 0029 and 0047.) 

Regarding claim 12,
Basterash teaches the limitations of claim 1 which claim 12 depends. Basterash also teaches a first peripheral USB building device of the one or more of peripheral USB building devices is configured to: collect building data and encrypt the building data; communicate the encrypted building data to the embedded computer via a USB connection; receive encrypted operational data encrypted by the embedded computer, the operational data generated by the embedded computer based on the building data; and decrypt the encrypted operational data and operate based on the operational data. (Par. 0027: “Aspects of the present disclosure are described herein in terms of functional block components and various processing steps. It should be appreciated that such functional blocks configured to perform the specified functions may be embodied in mechanical devices, electromechanical devices, analog circuitry, digital circuitry, and/or modules embodied in a computer. For example, the present disclosure may employ various discrete components, integrated circuit components memory elements, processing elements, logic elements, look-up tables, and the like) which may carry out a variety of functions, whether independently, in cooperation with one or more other components, and/or under the control of one or more processors or other control devices, One skilled in the art will also appreciate that, for security reasons, any element of the present disclosure may include any of various suitable security features, such as firewalls, access codes, authentication, encryption, de-encryption, compression, decompression, and/or the like. It should be understood that the steps recited herein may be executed in any order and are not limited to the order presented. Moreover, two or more steps or actions recited herein may be performed concurrently.”) 

Regarding claim 13,
Basterash teaches the limitations of claim 1 which claim 13 depends. Basterash also teaches the one or more circuits of the embedded computer are configured to: receive the encrypted building data from the first peripheral USB building device; decrypt the encrypted building data and generate operational data based on the building data; and encrypt the operational data and communicate the encrypted operational data to the first peripheral USB building device via the USB connection. (Par. 0027: “Aspects of the present disclosure are described herein in terms of functional block components and various processing steps. It should be appreciated that such functional blocks configured to perform the specified functions may be embodied in mechanical devices, electromechanical devices, analog circuitry, digital circuitry, and/or modules embodied in a computer. For example, the present disclosure may employ various discrete components, integrated circuit components memory elements, processing elements, logic elements, look-up tables, and the like) which may carry out a variety of functions, whether independently, in cooperation with one or more other components, and/or under the control of one or more processors or other control devices, One skilled in the art will also appreciate that, for security reasons, any element of the present disclosure may include any of various suitable security features, such as firewalls, access codes, authentication, encryption, de-encryption, compression, decompression, and/or the like. It should be understood that the steps recited herein may be executed in any order and are not limited to the order presented. Moreover, two or more steps or actions recited herein may be performed concurrently.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Erickson et al. (PG Pub. No. 20160370835), herein “Erickson.” 

Regarding claim 2,
Basterash teaches the limitations of claim 1 which claim 2 depends. Basterash does not teach a power over Ethernet (POE) to provide USB power. However, 
Erickson does teach that the embedded computer is connected to an Ethernet network and receives power over Ethernet (PoE), wherein the embedded computer is configured to power the one or more circuits based on the PoE and provide USB power to the one or more of peripheral USB building devices via the PoE. (Par. 0072: “Some embodiments of the PoE-to-USB power conversion device described herein can also be configured to transfer data as well as power. According to such embodiments, in addition to converting PoE power to USB power, the conversion device can also transfer data between the USB port of the conversion device and the PoE-enabled Ethernet network. FIG. 12 illustrates an example configuration that uses a conversion device 1206 to both convert PoE power to USB power and transfer data between a USB device and a PoE-enabled Ethernet network. Conversion device 1206 includes an RJ45 plug 1208 configured to interface with an Ethernet port 1210 in wall plate 1212. Ethernet port 1210 is connected to a network device 1218 (e.g., a server, a router, a hub, a switch, etc.) via Ethernet cable 1216 (e.g., a CAT-5 cable) on the other side of wall 1214. Similar to previous examples, conversion device 1206 converts PoE power on cable 1216 to USB power, which is delivered to a USB port 1224 on the outward face of conversion device 1206. Thus, plugging a portable device 1202 into the USB port 1224 of conversion device 1206 facilitates charging of the portable device 1202 using the converted PoE power. As described in previous examples, conversion device 1206 can determine the rated charging current of portable device 1202 when the device is plugged into the USB port 1224, and set its internal conversion component to provide a level of charging current commensurate with the charging capability of the device 1202 (e.g., by configuring an output circuit that outputs the converted PoE power to the USB port 1224.” Par. 0076.  See also Par. 0007 – 0013, 0076, 0114 and figure 12, 13, and 21.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with a computing device that power USB peripheral devices using power over Ethernet as in Erickson in order to convert existing legacy data ports such as PoE that are current installed to USB charging ports in the building peripheral devices. (Par. 0008 and 0103)

Regarding claim 10,
Basterash teaches the limitations of claim 1 which claim 10 depends. Basterash does not teach a power over Ethernet (POE) network that has a site director and a gateway as defined in claim 10.  However, Erickson does teach that the system further comprises a USB host gateway, wherein the USB host gateway is configured to connect to an Ethernet network and implement a second USB host, wherein the USB host gateway is configured to facilitate communication between a site director system connected to the Ethernet network and a second one or more of peripheral USB building devices connected via one or more USB connections to the USB host gateway.  (Par. 0076: “USB-to-TCP/IP conversion device 1300 can be used to complete a USB connection over an Ethernet network. In a non-limiting example application, a USB peripheral device 1326 (e.g., a speaker, a webcam, a printer, etc.) can be plugged into USB port 1310 using a USB cable 1302 by means of USB connector 1328. A computer 1322 located in another room is connected to an existing Ethernet network via router 1320. An Ethernet plug 1318 terminated to Ethernet cable 1324 of router 1320 can be plugged into RJ45 port 1316 of USB-to-TCP/IP conversion device 1300, thereby networking computer 1322 to the conversion device 1300. Once connected in this manner, USB-to-TCP/IP converter 1314 can facilitate data exchange between USB peripheral device 1326 and computer 1322. That is, USB-to-TCP/IP converter 1314 converts TCP/IP data from computer 1322 to USB-formatted data and sends the data to USB peripheral device 1326 via USB port 1310, and converts USB data from USB peripheral device 1326 to TCP/IP data and sends the converted data to the computer via the Ethernet network. In this way, USB-to-TCP/IP conversion device 1300 allows computer 1322 to communicate with USB peripheral devices (e.g., USB peripheral device 1326) over longer distances than can be achieved using USB alone by leveraging TCP/IP protocol.”  Par. 0078: “For applications in which computer 1322 is required to exchange data with the USB peripheral device 1326 using a native USB port on the computer, another USB-to-TCP/IP conversion device 1300 can be installed near computer 1322 (e.g., between router 1320 and computer 1322) to facilitate converting Ethernet data received from the USB peripheral device 1326 back to USB at the computer end. FIG. 14 is a diagram illustrating the use of USB-to-TCP/IP conversion devices 1300 to establish a remote USB port. In this example, two USB-to-TCP/IP conversion devices 1300a and 1300b are mounted on walls in different areas (e.g., in different rooms, or on different walls within the same room). The example shown in FIG. 14 depicts each conversion device 1300a and 1300b as being a single-port device (as opposed to the dual-port device of FIG. 13). Similar to the example depicted in FIG. 13, each conversion device 1300a and 1300b includes a USB-to-TCP/IP converter 1314 that converts between TCP/IP data received or sent via an RJ45 connector (or terminals) on the in-wall (rear) side of the conversion devices 1300a and 1300b, and USB data received or sent via the USB ports 1310a and 1310b on the outward-facing side of the conversion devices.”  Par. 0082: “In addition to the data conversion features described above, some embodiments of the conversion devices 1300a and 1300b can also include PoE-to-USB power conversion features described in previous examples. In this way, if network 1402 is PoE-enabled—e.g. if network 1402 includes a PoE injector, PoE switch, or other type of PoE power supply—the USB ports 1310a and 1310b are also capable of providing USB power by virtue of the PoE-to-USB power conversion functionality. As an alternative to a PoE injector or switch, PoE power may be supplied to the network 1402 by USB peripheral device 1404 (e.g., a phone, a tablet computer, a desktop computer, a laptop computer, etc.) or computer 1406.”) 

Regarding claim 11, 
Basterash and Erickson teach the limitations of claim 10 which claim 11 depends. Basterash also teaches that the USB host gateway is further configured to implement a USB hub, wherein the USB hub comprises one or more of direct USB connections to at least one of the one or more of peripheral USB building devices. (Par. 0065: “That is, each of the Ethernet ports 604 is connected to an Ethernet cable that runs within or through the wall and connects to a network infrastructure device (e.g., a switch, a router, a hub, a server or other networked device, etc.). Power is provisioned on the one or more Ethernet networks by virtue of a PoE switch, PoE injector, or other such power source, rendering the Ethernet ports 604 PoE-enabled.” Par. 0071: “RJ45 plug 1104 can then be plugged into a port of an existing network infrastructure device (e.g., PoE switch, hub, router, networked device, etc.) to provide PoE power to the power conversion device 102.” Par. 0072: “Conversion device 1206 includes an RJ45 plug 1208 configured to interface with an Ethernet port 1210 in wall plate 1212. Ethernet port 1210 is connected to a network device 1218 (e.g., a server, a router, a hub, a switch, etc.) via Ethernet cable 1216 (e.g., a CAT-5 cable) on the other side of wall 1214.” Basterash also teaches a USB hub comprising USB ports 20. See Par. 0029 and figure 1.) 


Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Ng et al. (PG Pub. No. 20200089637), herein “Ng” with a provisional filing date of September 16, 2018. 

Regarding claim 3,
Basterash teaches the limitations of claim 1 which claim 3 depends. Basterash does not teach the elements of a first and second USB building device that communicates via a USB Hub and an embedded computer. However, Ng does teach that 
a first peripheral USB building device of the one or more of peripheral USB building devices comprises a USB hub circuit; wherein a second peripheral USB building device of the one or more of peripheral USB building devices communicates to the embedded computer via a first USB connection to the USB hub circuit of the first peripheral USB building device and a second USB connection between the USB hub circuit and the embedded computer. (Par. 0006: “] Referring to FIG. 1, USB devices 101 and USB hub 103 were originally used only with personal computers 102 and corresponding device drivers in order to interface with different kinds of USB peripheral devices. In conventional systems, a device driver 204 (see FIG. 3) is required to allow the personal computer (PC) operating system 201 to drive the specific USB hardware. Each USB device uses either a unique device driver 204 or adopts the corresponding defined class driver so that the upper application layer 206 is able to use the USB I/O (see FIG. 3). As is well known in the art, the Windows OS 201 includes a Kernel Mode 202 and User Mode 203. The Kernel Mode includes the Kernel Mode Client Driver as well as USB Host Controller and Driver 205. The User Mode 203 includes the User-Mode Client Driver, the Windows API and the upper application layer 206. USB device driver 104 can be locally loaded onto the operating system or remotely loaded onto the operating system from a central repository 105 (see FIG. 2) which may be a vendor's web site. These specific drivers are required in order for the USB I/O device to operate under the hardware and operating system. USB devices are mostly built for PC applications and current defined device-classes are confined for PC applications. Adopting the USB connection technology for IoT applications will expand the variety of applications for USB I/O devices. The existing defined device-classes are not capable of covering IoT applications. Therefore, new device drivers are necessary for new USB applications. The original design of a device driver is highly dependent on the operating system (OS) such as Windows, Linux or other embedded OS. A further disadvantage is that the device driver is also dependent upon the particular version of the OS. Such a situation complicates the development and maintenance of the device drivers by the USB I/O device manufacturers. FIG. 1 shows standard connections between USB peripheral devices 101 and a main personal computer (PC) system 102 either directly or via a USB hub 103. The configuration shown in FIG. 1 is a conventional system-centric I/O configuration wherein all I/O devices are connected to and controlled by the combination of the personal computer CPU system and its operating system (OS). All I/O operation is built upon upper application layer 206 (see FIG. 3).” Par. 0053: “The present invention is directed to a system and method to enable a USB I/O device to operate as an IoT device without building specific device drivers for the USB I/O device and without making any modifications to the USB I/O device. Many smart devices use a USB I/O as an interface for data communication, data transfer and receiving DC power supply voltage and current. External devices may control the USB I/O device through the network. Referring to FIGS. 4 and 5, the USB I/O 101 is interfaced to the network via a Network Interface Module 301 so as to enable the USB I/O device to communicate through the network. The combination of the Net Interface Module and the USB I/O device functions as “Thing” 302 which is capable of operating in the Internet of Things (IoT) environment. The details of the Network Interface Module are described in the ensuing description. The Internet of Things (IoT) is defined as a network of connected I/O devices that are able to communicate with each other within the existing network (e.g. Internet) infrastructure. In such a network, the focus is on the connected Thing 302, i.e. the I/O device. Therefore, such a network is based on an I/O-centric platform (see FIG. 5). In this network 401, Things 302 are connected to and distributed over the network. However, Things 302 are not constrained to any main system. Each Thing 302 can be a single I/O device, e.g. an air conditioner, or a combination of a USB I/O device and Network Interface Module 301 (see FIG. 4). Control terminal 402 is a control device such as a remote control console, smart phone or smart speaker. Control gateway 403 enables the network of connected I/Os to connect to the Internet or act as central management unit for locally connected Things 302.” See also Par. 0022. Examiner’s Note – Dalton, cited in rejection for claim 17, may also teach this element (see figure 6.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with devices that communicate with a computing device that entails a hub where the USB devices that may be an air conditioner communicates by connections via a USB Hub as in Ng in order to interface a USB device and allow the USB device to function as a IoT device which does not require a specific driver. (Par. 0008) 

Regarding claim 14,
Basterash teaches the limitations of claim 1 which claim 14 depends. Ng teaches the element of the one or more of peripheral USB building devices comprise a USB input and output module (IOM); wherein the USB IOM (USB I/O device) comprises one or more second circuits, one or more physical inputs, and one or more physical outputs; wherein the one or more second circuits are configured to: receive the building data via the one or more physical inputs; communicate the building data to the embedded computer via a USB connection; receive the one or more control decisions via the USB connection from the embedded computer; and operate the one or more physical outputs based on the one or more control decisions. (Par. 0053: “The present invention is directed to a system and method to enable a USB I/O device to operate as an IoT device without building specific device drivers for the USB I/O device and without making any modifications to the USB I/O device. Many smart devices use a USB I/O as an interface for data communication, data transfer and receiving DC power supply voltage and current. External devices may control the USB I/O device through the network. Referring to FIGS. 4 and 5, the USB I/O 101 is interfaced to the network via a Network Interface Module 301 so as to enable the USB I/O device to communicate through the network. The combination of the Net Interface Module and the USB I/O device functions as “Thing” 302 which is capable of operating in the Internet of Things (IoT) environment. The details of the Network Interface Module are described in the ensuing description. The Internet of Things (IoT) is defined as a network of connected I/O devices that are able to communicate with each other within the existing network (e.g. Internet) infrastructure. In such a network, the focus is on the connected Thing 302, i.e. the I/O device. Therefore, such a network is based on an I/O-centric platform (see FIG. 5). In this network 401, Things 302 are connected to and distributed over the network. However, Things 302 are not constrained to any main system. Each Thing 302 can be a single I/O device, e.g. an air conditioner, or a combination of a USB I/O device and Network Interface Module 301 (see FIG. 4). Control terminal 402 is a control device such as a remote control console, smart phone or smart speaker. Control gateway 403 enables the network of connected I/Os to connect to the Internet or act as central management unit for locally connected Things 302.”  See also Par. 0005, 0006, 0007, 0022, 0029, 0056, 0064 – 0067, See also Basterash Par. 0028 and 0031.) 

Regarding claim 15,
Basterash teaches the limitations of claim 14 which claim 15 depends. Ng teaches the element of one or more sensor devices configured to measure the building data, wherein the one or more sensor devices are connected to the one or more physical inputs of the USB IOM; and one or more actuator devices configured to control an environmental condition of the building, wherein the one or more actuator devices are connected to the one or more physical outputs. (Par. The present invention is directed to a system and method to enable a USB I/O device to operate as an IoT device without building specific device drivers for the USB I/O device and without making any modifications to the USB I/O device. Many smart devices use a USB I/O as an interface for data communication, data transfer and receiving DC power supply voltage and current. External devices may control the USB I/O device through the network. Referring to FIGS. 4 and 5, the USB I/O 101 is interfaced to the network via a Network Interface Module 301 so as to enable the USB I/O device to communicate through the network. The combination of the Net Interface Module and the USB I/O device functions as “Thing” 302 which is capable of operating in the Internet of Things (IoT) environment. The details of the Network Interface Module are described in the ensuing description. The Internet of Things (IoT) is defined as a network of connected I/O devices that are able to communicate with each other within the existing network (e.g. Internet) infrastructure. In such a network, the focus is on the connected Thing 302, i.e. the I/O device. Therefore, such a network is based on an I/O-centric platform (see FIG. 5). In this network 401, Things 302 are connected to and distributed over the network. However, Things 302 are not constrained to any main system. Each Thing 302 can be a single I/O device, e.g. an air conditioner, or a combination of a USB I/O device and Network Interface Module 301 (see FIG. 4). Control terminal 402 is a control device such as a remote control console, smart phone or smart speaker. Control gateway 403 enables the network of connected I/Os to connect to the Internet or act as central management unit for locally connected Things 302.” Par. 0080: “Referring to FIGS. 19-22, there is illustrated an example of an implementation of a USB I/O device starting from function definition, the Thing's interaction patterns, USB model and the corresponding TD document. In this example, the USB I/O device is a USB Aquarium Control Center. The control center 1201 includes a USB interface that supplies the power and data for the control center 1201. The control center 1201 performs three functions: [0081] a) pump air into the aquarium using air-pump 1202; [0082] b) control the water temperature using thermal control and heater 1203”  Basterash also teaches receiving sensor data such as temperature and give control instructions. (Par. 0030).) 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Korean patent document Goo et al. (KR 20070107983 A) herein “Goo.” 

Regarding claim 5,
Basterash teaches the limitations of claim 1 which claim 5 depends. Basterash does not teach licensing data that is sent to the embedded computer.  However, Goo  does teach that a first peripheral USB building device (USB home controller) of the one or more of peripheral USB building devices is configured to: store licensing data associated with one or more features for the first peripheral USB building device; and communicate the licensing data to the embedded computer (MCU) via a USB connection in response to being connected to the embedded computer via the USB connection; wherein the one or more circuits of the embedded computer are configured to: receive the licensing data via the USB connection; enforce the licensing data on the one or more circuits enabling the one or more features; and perform the one or more features by generating result data based on collected building data of the first peripheral USB building device or performing one or more control operations for the first peripheral USB building device. (Page 4, Par. 4 and 5: “Preferably, when the MCU of the many-to-many wireless USB hub starts wireless data communication with the wireless USB home controller of the remote control target, the MCU performs an authentication procedure based on the unique ID included in the authentication request from the wireless USB home controller. It will contain the controls to execute. Correspondingly, the MCU of the wireless USB home controller licensed by the authentication procedure includes a control for storing the authentication number transmitted under the control of the MCU of the wireless USB hub to complete the authentication.” See also page 9, paragraph 6 and other paragraphs describing use of the home controller by way of authentication.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with communicating licensing data to a MCU from a USB peripheral device (USB home controller) as in Goo in order to ensure the security and stability while a plurality of wireless USB home controller is actively connected to a single wireless USB hub. (Page 11, Par. 5) 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Lamont et al. (US PG Pub. No. 20200225653) herein “Lamont.” 

Regarding claim 7,
Basterash teaches the limitations of claim 1 which claim 7 depends. Basterash does not teach that a USB peripheral device form an air handling unit package.   However, Lamont does teach that the embedded computer (MCU 246 and/or SOC 248; see also monitoring center module 240) and the one or more of peripheral USB building devices form an air handler unit (AHU) package, wherein the embedded computer is configured to perform one or more control operations for an AHU and the one or more of peripheral USB building devices are AHU sensors and AHU actuators of the AHU. (Par. 0055: “The air handler module 210 can comprise of an air handler PCB 211 which can comprise one or more GPIOs (not shown) or electrical inputs that can connect one or more sensors directly to the monitoring center module 240 or the monitoring center module can comprise of GPIOs that can be incorporated to the air handler module as one system, or the air handler module can be its own system having a MCU, memory medium, and a communications device that can transmit information to the monitoring center module. The monitoring center module 240 can include one or more expansion ports such as GPIOs, LAN port, USB ports, or the like to allow for additional connection of sensors and/or allow connections for other devices such as computer device, handheld computer device, tablets, and or a home security system. The air handler module 210 can monitor, but are not limited to, current, voltage, pressures, and temperatures. The air handler module 210 can further comprise at least one sensor wherein the sensor can be, but not limited to, an air handler motor current transducer 212, one or more temperature sensors such as a return air temperature 214 and a supply air temperature 216, a fluid detection sensor 218, and a flow meter 220 wherein the air handler motor current transducer 212 can measure the current delivered to the air handler unit 226 from the electrical panel (not shown). The air handler motor current transducer 212 can be the same as the condenser unit's main current transducer 278. The air handle motor current transducer 212 can be connected to, clamped around, or attached to the circular blower 228 by its wires, or within the circulator blower itself. In other embodiments, the circular blower 228 can be monitored by a speed switch to monitor critical speed, and guard against slowdown or stoppage during nominal operation. The motor current transducer 212 can be attached to and monitored by either the monitoring center module 240, or the air handler module 210.” See figure 3.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with a USB device that forms an air handling unit package (air handling module combined with monitoring center module) that has USB ports and that has sensors and air handling motors (actuators) as in Lamont in order to allow connections of other devices between the air handler such as a computer device, tablet, or home security system. (Par. 0055)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Ng in further view of Chinese patent document Wang (CN 107293889 A), herein “Wang.”

Regarding claim 16,
Basterash and Ng teaches the limitations of claim 14 which claim 16 depends. Basterash and Ng do not teach sensing an emergency situation and acting upon this emergency data. However, Wang does teach that the one or more second circuits are configured to: identify one or more critical operations by comparing the building data to one or more rules, wherein the one or more rules indicate an emergency situation in the building and at least one critical operation responding to the emergency situation; and perform the one or more critical operations based on the comparing of the building data to the one or more rules.  (Page 2, Par. 1: “The invention belongs to electric appliance fittings technology field, especially claims a with clock and the USB interface of the wireless intelligent socket system.” Page 3, Par. 6: “The beneficial effect of the invention is: the socket of this invention adopts regular polygon top surface and corresponding to the bottom surface, and a plurality of side surface of the socket is set with jack, so as to eliminate the jack between the standing over-close plug cannot be inserted into the jack. and the plug contact is firmer is plane with the contact surface of the jack, but also can directly with electric device of the USB interface to charge, which greatly improves the user experience, and the invention is further equipped with a protective cover rotatable bandpass hole the jack surface; through rotary protective cover can adjust the opening of the jack, so as to ensure the electric safety; besides, through setting electric current sensors and voltage sensors for detecting the load current and supply voltage, further using an infrared sensor; water immersion sensor and a smoke sensor in real time monitoring the condition in the house, so that the user can be dangerous in time through the Internet using the mobile client end and/or PC client end, and using the switching module to remotely control the switch of the socket, ensures the life and property safety of user.”  Page 3, last paragraph – Page 4, first paragraph: “As shown in FIG. 1, in an embodiment of the present invention with wireless intelligent socket system structure of the clock and the USB interface schematic diagram. A with wireless intelligent socket system clock and USB interface, comprising a regular polygonal top and corresponding bottom surface of socket and socket connection of the infrared sensor 9, water immersion sensor 10 and smoke sensor 11. side face of the socket of the regular polygon top surface side and the corresponding bottom surface side is located is provided with a jack 1 or USB interface 4, inside the socket is provided with a switch module 8, the switch module 8 is used for controlling the jack switch 1 or USB interface 4; the jack 1 is provided with a rotatable protective cover 2, the protective cover 2 is provided with a through hole corresponding to the jack 1, in the socket is further provided with a wireless communication module 7 and respectively connected with wireless communication module of the current sensor 3, a voltage sensor 5; the current sensor 3 and voltage sensor 5 are connected with jack 1, the top surface of the socket is provided with a clock module 6, and the wireless communication module 7 connection with the cloud server through the Internet, the cloud server further connect with the mobile client end and/or PC client end.” 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with devices that communicate with a computing device that entails a hub where the USB devices that may be an air conditioner communicates by connections via a USB Hub that has in input/output module and controls an air conditioning device as in Ng with a USB appliance that a USB interface that can sense and act upon emergency situations such as smoke and water immersion as in Wang in order to ensure the life and property safety of the user. (Page 3, Par. 6) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Ng in further view of Dalton et al. (US PG Pub. No. 20060095595), herein “Dalton.”

Regarding claim 17,
Basterash and Ng teaches the limitations of claim 14 which claim 17 depends. Basterash and Ng do not teach a RS485 circuit.  However, Dalton does teach that the one or more second circuits of the USB IOM comprise an RS485 circuit; wherein the one or more second circuits are configured to: receive first building data from a first building device via an RS485 connection between the first building device and the RS485 circuit; communicate the first building data to the embedded computer via the USB connection; receive one or more first control decisions via the USB connection from the embedded computer; and communicate the one or more first control decisions to the first building device via the RS485 connection. (Par. 0064: “Two well known RS485 serial buses RS485-A and RS485-B are coupled to server blades PB1 through PB14 for "out-of-band" communication between the management modules and the server blades.” Par. 0018: “In one embodiment, the peripheral bus commands are encapsulated as sub-commands of the protocol maintained by the plurality of I/O controllers. In this embodiment, the sub-commands can be to a protocol which is other than the protocol maintained by the plurality of I/O controllers. As an example, where the I/O controllers are USB host controllers and the devices are USB devices (whether logical or physical), the peripheral bus commands can be encapsulated in a USB packet and be other than USB commands. Downstream circuits, such as the processor, can strip off the USB wrapper to obtain the sub-commands.” See paragraphs 0004, 0006, 0017, 0018,  and 0064.  See also Dalton claims 1, 3, and 4 and figure 6.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with devices that communicate with a computing device that entails a hub where the USB devices that may be an air conditioner communicates by connections via a USB Hub that has in input/output module and controls an air conditioning device as in Ng with a USB host device and several USB peripherals or devices such as a processor blades that have blowers and communicates by different protocols such as a RS485 as in Dalton in order have communication by “out-of-band” between the management module and the server blades. (Par. 0064)

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basterash in view of Dalton. 

Regarding claim 18,
Basterash teaches most of the elements of claim 18 which parallel claim 1 (see rejection above.)  Basterash does not teach an external processor controls a peripheral device, that the external processor is cloud-based, or that the external processor is a USB device. However, Dalton does teach one or more of peripheral USB building devices (processor server blades, PB1 – PB14; and server blade blowers) via at least one of a USB connection (USB, see figure 6.) 
receive one or more control decisions from an external processor (management module, MM1) for the one or more of peripheral USB building devices; (Par. 0065: “FIG. 4 is a topographical illustration of the server blade system's management functions. Referring to FIGS. 3 and 4, each of the two management modules has a 100 Mbps Ethernet port that is intended to be attached to a private, secure management server. The management module firmware supports a web browser interface for either direct or remote access. Each processor blade has a dedicated service processor (SP) for sending and receiving commands to and from the management modules. The data ports that are associated with the switch modules can be used to access the processor blades for image deployment and application management, but are not intended to provide chassis management services. A management and control protocol allows the management module to authenticate individual blades as part of the blade activation procedure. A management module can also send alerts to a remote console to indicate changes in status, such as removal or addition of a blade or module. A management module also provides access to the internal management ports of the switch modules and to other major chassis subsystems (power, cooling, control panel, and media drives).” Par. 0069: “The Ethernet Switch Modules are hot-pluggable components that provide Ethernet switching capabilities to the server blade system. The primary purpose of the switch module is to provide Ethernet interconnectivity between the processor blades, management modules and the outside network infrastructure. Depending on the application, the external Ethernet interfaces may be configured to meet a variety of requirements for bandwidth and function. One Ethernet switch module is included in the base system configuration, while a second Ethernet switch module is recommended for redundancy. Each processor blade has a dedicated, 1000 Mbps (1 Gbps) full-duplex SERDES link to each of the two switch modules, and each switch module has four external 1 Gbps (RJ45) ports for connection to the external network infrastructure.” Par. 0091: “The previously described ethernet subsystem which consists of ethernet switch 164, switch module SM1, and network interface 157 couples management module MM1 to processor blade PB1. All processor blades are connected in a similar fashion through switch modules SM1-SM4. Baseboard management controller (BMC) 155 is generally used for communication with management module MM1 to configure and maintained other resources in the server blade system. In this embodiment, BMC 155 provides an ethernet path for the coupling the mass storage devices emulated at processor 162 to the USB device interface 153. USB device interface 153 is a microcontroller part which emulates a USB device for connection to USB host controller 149.” Par. 0074: “Management module MM1 includes a management-module-side USB host controller 110, a processor 112, and a USB device part 115. USB host controller 110 interfaces to the media tray MT and couples the drives to processor 112. Processor 112 controls access to the drives housed in the media tray MT and provides the software infrastructure to support simultaneous sharing of the drives amongst up to 14 blades. The processor can be any type of processor which is capable of running an embedded version of Linux; in the product, a PowerPC processor is utilized. The USB host controller used in the construction of management module MM1 can be and preferably is the same type used in processor blade PB1. USB device part 115 comprises 14 USB devices each of which provides a USB device interface for completing the USB circuit originating at each USB host controller in processor blades PB1 through PB14. One such circuit which includes a USB host coupled to a USB device interface through a hardware part is shown in FIG. 6 between USB host controller 109 and USB device 1 included in USB device part 115. USB device part 115 couples each of the USB devices to processor 112 through a standard processor interface. USB device part 115 can be implemented as multiple single device parts or as a device part having multiple devices therein.” Par. 0057, (0061, 0064, 0067 (PB blower control)), See also figures 4 and 6.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building automation system that details a building automation controller and exchanges both sensor data and controlling signals with the peripheral devices via USB as in Basterash with a management module comprising a USB host device and a processor that controls processor server blades wherein the management module can communicate to blades via USB communications as in Dalton in order to allow a management module communicate with each processor blade service processor via an  out-of-band serial bus, wherein the management module can act as the master and the processor blade's service processor act as a slave.  (Par. 0066)

Regarding claim 19,
Basterash and Dalton teach the elements of claim 18 which claim 19 depends. (see rejection above.)  Dalton also teaches that the external processor is a cloud-based processor. (Par. 0065: “FIG. 4 is a topographical illustration of the server blade system's management functions. Referring to FIGS. 3 and 4, each of the two management modules has a 100 Mbps Ethernet port that is intended to be attached to a private, secure management server. The management module firmware supports a web browser interface for either direct or remote access. Each processor blade has a dedicated service processor (SP) for sending and receiving commands to and from the management modules. The data ports that are associated with the switch modules can be used to access the processor blades for image deployment and application management, but are not intended to provide chassis management services. A management and control protocol allows the management module to authenticate individual blades as part of the blade activation procedure. A management module can also send alerts to a remote console to indicate changes in status, such as removal or addition of a blade or module. A management module also provides access to the internal management ports of the switch modules and to other major chassis subsystems (power, cooling, control panel, and media drives).” See also Par. 0091: “..network interface…” Par. 0093.) 

Regarding claim 20,
Basterash and Dalton teach the elements of claim 18 which claim 20 depends. (see rejection above.)  Dalton also teaches that the external processor is USB device. (Par. 0072: “Management module MM1 includes a management-module-side USB host controller 110, a processor 112, and a USB device part 115. USB host controller 110…”  See also figure 6 wherein USB device part 115 may be a USB hub.) 


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above and the deletion of the word “optionally” in claim 4. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 and wherein at least a first peripheral USB building device of the one or more of peripheral USB building devices is configured to communicate identifying information to the embedded computer in response to being connected to the embedded computer via a USB connection; wherein the one or more circuits of the embedded computer are configured to: receive the identifying information and identify driver software for the first peripheral USB building device and a control algorithm for the first peripheral USB building device; optionally generate the one or more control decisions for the first peripheral USB building device based on the control algorithm; and communicate the one or more control decisions to the first peripheral USB building device via the USB connection with the driver software.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 and wherein the system further comprises a USB host actuator, wherein the USB host actuator is configured to connect to an Ethernet network and implement a second USB host, wherein the USB host actuator is configured to facilitate communication between a site director system connected to the Ethernet network and a second one or more of peripheral USB building devices connected via one or more USB connections to the USB host actuator.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Belinsky et al. (WO 2016/179042 A1) (also as Alvey) may also teach the elements of claim 16. See paragraphs 0031, 0034 and Par. 0045: “The body of the adapter can have a connective element 205 that provides connection between the adapter and a device on an opposite side of the support. In some cases the connective element can permit a user to plug in a device 208 to the adapter. The device can be a device that comprises one or more sensors. The device can be a device configured to monitor one or more conditions of an environment. In an example, the device can be a smoke detector, carbon monoxide (CO) detector, gas sensor, home alarm system, thermostat, humidity sensor, light detector, or any other device configured to monitor one or more environment conditions. The connective element can be configured to plug in to the device through a USB, micro USB, mini USB, VGA, or any other connection.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note – Specification paragraphs 0097 and 0099 teach that embedded computer and the host device maybe within or be the air handling unit (500); and Basterash teaches a BAS controller contains the primary controller 14.